Case: 21-60361      Document: 00516333414         Page: 1    Date Filed: 05/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   May 25, 2022
                                  No. 21-60361                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   General Akecheta Morningstar,

                                                            Plaintiff—Appellant,

                                       versus

   Kroger Company,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:20-CV-424


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Akecheta Morningstar, also known as Akecheta A. Morningstar,
   General Akecheta Morningstar, and General Akecheta A. Morningstar,
   Ph.D., moves for a refund of his appellate filing fee so that he can proceed in
   forma pauperis (IFP) in this appeal. The district court granted Kroger’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60361      Document: 00516333414           Page: 2    Date Filed: 05/25/2022




                                     No. 21-60361


   motion for summary judgment and dismissed Morningstar’s claims of racial
   discrimination and violations of the Americans with Disabilities Act (ADA).
          After Morningstar filed his notice of appeal, the district court certified
   that the appeal was not in good faith under Federal Rule of Appellate
   Procedure 24(a)(3)(A). Meanwhile, Morningstar filed an appeal brief in this
   court before briefing was suspended by the district court’s IFP ruling.
   Morningstar moved this court for leave to appeal IFP. But he later withdrew
   the motion and paid the fee in hopes of speeding up the appeal. He now seeks
   a refund of the fee and asserts that he is a pauper.
          Morningstar’s financial affidavit, and especially his payment of the
   filing fee, indicate that he can afford to pay the fee without losing the ability
   “to provide himself and dependents with the necessities of life.” Adkins v.
   E.I. DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948). Moreover, his
   fee was not incorrectly calculated or assessed by mistake. Cf. Owen v. Harris
   Cty., Tex., 617 F.3d 361, 362-63 (5th Cir. 2010) (ordering the refund of an
   erroneously assessed fee). There is no factual or legal basis for refunding the
   fee in this case. Accordingly, the motions for a refund and to proceed IFP are
   DENIED.
          Even though the fee has been paid, this court may dismiss the appeal
   “pursuant to 5th Cir. R. 42.2 when it is apparent that an appeal would be
   meritless.”   Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997).
   Morningstar did not brief his claim brought under the ADA and has thereby
   waived an appeal of the dismissal of that claim. See Yohey v. Collins, 985 F.2d
   222, 224-25 (5th Cir. 1993). His discrimination arguments are vague and
   conclusional, if not irrelevant. He asserts that he was fired for working too
   hard, and he interprets a religious poem as a racist death threat from a fellow
   employee. More significantly, Morningstar does not address the district
   court’s application of the burden-shifting analysis of McDonnell Douglas




                                          2
Case: 21-60361     Document: 00516333414           Page: 3   Date Filed: 05/25/2022




                                    No. 21-60361


   Corp. v. Green, 411 U.S. 792, 802-03 (1973). Pursuant to that analysis the
   court correctly determined that Morningstar had not alleged facts to show a
   hostile work environment or an adverse employment decision, such as a
   constructive discharge. Because Morningstar fails to identify any error in the
   district court’s analysis, it is as if he had not appealed that issue. See
   Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987). In addition, Morningstar’s conclusional allegations are insufficient to
   overcome summary judgment, even when the factual allegations are viewed
   in the light most favorable to him. See Mowbray v. Cameron County, Tex., 274
   F.3d 269, 278-79 (5th Cir. 2001).         Because Morningstar presents no
   nonfrivolous issue for appeal, the appeal is DISMISSED. See Baugh, 117
   F.3d at 202 n.24; 5th Cir. R. 42.2.




                                         3